         Case 1:20-cv-08035-ALC Document 15 Filed 12/27/19 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


 FRONTO KING, LLC                              )
                                               )
         Plaintiff,                            )
                                               )       Civil Action File No. 1:19-cv-03472
 v.                                            )
 ANBAR TALAL d/b/a FRONTO LEAF                 )
                                               )
 MASTER and d/b/a FRONTO                       )
 MASTER,                                       )
         Defendant.
                           DEFENDANT’S MOTION TO DISMISS

       Defendant Anbar Talal (hereinafter “Defendant”), by his attorneys, The Law Offices of

Faris S. Hamtini, PC, respectfully moves this Court pursuant to Rules 12(b)(2), 12(b)(3), 12(b)(6)

and 12(b)(5) of the Federal Rules of Civil Procedure to dismiss Plaintiff’s Complaint

(“Complaint”) against him for lack of personal jurisdiction, failure to state a claim upon which

relief can be granted, and for improper service of process. Alternatively, Defendant Anbar Talal

move to transfer this action, under 28 U.S.C. §§ 1391, 1404, and 1406, to the United States District

Court for the Southern District of New York. In support thereof, Defendant, by his attorneys, state

as follows:

                                       INTRODUCTION

       This Court has no personal jurisdiction over the Defendant Anbar Talal. Mr. Talal is not a

resident, nor does he have any contacts with the state of Georgia. Plaintiff claims this Court has

personal jurisdiction over Defendant by relying on an Instagram page with no activity and zero

posts, a non-existent Facebook page and the existence of an allegedly authorized distributer who

mainly sells Plaintiff’s products.


                                                   1
         Case 1:20-cv-08035-ALC Document 15 Filed 12/27/19 Page 2 of 13




       Plaintiff’s Complaint fails to identify with any particularity: (a) how Fronto Leaf Master

has allegedly infringed Plaintiff’s trademark; (b) the elements of infringements of the Plaintiff’s

trademark or Plaintiff’s trade-dress; or (c) the elements of the false designation of origin as alleged

in the Complaint. Instead, Plaintiff’s Complaint merely recites the elements of each cause of action

with bare allegations devoid any factual support with respect to named Defendant.

       Plaintiff failed to properly serve Defendant under the Federal Rules of Civil Procedure.

Process was not served on a an-agent of Mr. Talal. It was served on a part-time delivery employee

who speaks little English and did not understand what was handed to him. It was served after the

90-day period specified in Rule 4(m) and without instructions from the Court.

                                           ARGUMENT

 I.   12(b)(2)-(3) MOTION TO DISMISS

      Under Rule 12(b)(2), a party may move to dismiss a complaint for “lack of personal

jurisdiction” or “improper venue” Fed. R. Civ. P. 12(b)(2)-(3). Further, Plaintiff bears the burden

to establish that personal jurisdiction exists over the defendant and to provide sufficient evidence

to establish a prima facie case of personal jurisdiction. “A plaintiff seeking the exercise of personal

jurisdiction over a non-resident defendant bears the initial burden of alleging in the complaint

sufficient facts to make out a prima facie case of jurisdiction.” United Techs. Corp. v. Mazer, 556

F.3d 1260,1274 (11th Cir. 2009). Similarly, “[t]he plaintiff has the burden of showing that venue

in the forum is proper.” Minyobe v. Wilson, No.1:15-cv-654-WSD, 2015 WL 6873555, at 2 (N.D.

Ga. Nov. 9, 2015) (quoting Pinson v. Rumsfeld, 192 F. App’x 811, 817 (11th Cir. 2006)). When a

defendant challenges personal jurisdiction “by submitting affidavit evidence in support of its

position, the burden traditionally shifts back to the plaintiff to produce evidence in supporting

jurisdiction, Madara v. Hall, 916 F.2.d 1510, 1514 (11th Cir. 1990). Here, the Plaintiff’s Complaint

lacks sufficient allegations establishing either personal jurisdiction in this Court over a non-
                                                  2
         Case 1:20-cv-08035-ALC Document 15 Filed 12/27/19 Page 3 of 13




resident Defendant or the propriety of venue in this Court. Mr. Talal is not a resident of Georgia

and does not maintain the required minimum contacts with the state to subject him to the

jurisdiction of this Court.

        A. Plaintiff Fails to Provide Sufficient Evidence to Establish A Prima Facie Case of

             Personal Jurisdiction or Proper Venue.

        In the Complaint, plaintiff lists various contacts to establish personal jurisdiction that do

not withstand simple examination. These contacts are (1) An Instagram Page (2) A Facebook page

(3) an allegedly authorized distributor, Unique Wholesalers, Inc., that do not really carry any of

Defendant’s Products but sells many of Plaintiff’s Products (Exhibit C).

        In his affidavit, Defendant Anbar Talal testifies he has not created those pages on Instagram

or Facebook nor does he have any idea who has created them nor has he given anyone the authority

to create them (See Exhibit A). Further, a simple search on Instagram shows that page has almost

no activity and hasn’t even posted one post (See Exhibit B). A search on Facebook has returned

no results for the specific page alleged in the Complaint. As to the distributor, Mr. Talal has

declared he has no distributers in Georgia (See Exhibit A). For the specific distributer mentioned

in the Complaint, Mr. Talal had no recollection of doing any business with that entity and further

conducted a broad search for any bills or contracts with such entity but found no evidence he has

ever done business with this distributor entity or any other entity in Georgia (Exhibit A). Further,

after a search for the distributer’s website, it appears they operate at 5201 Brook Hollow Pkwy

Suite L Norcross GA, 30071 (not the address provided in the Complaint) and that it mostly sells

Plaintiff’s products on its website (See Exhibit C). It shows an image of the Defendant’s products

but won’t allow to select any products or quantities or add it to the cart to purchase it. (See Exhibit

A & D)

                                                  3
         Case 1:20-cv-08035-ALC Document 15 Filed 12/27/19 Page 4 of 13




        Plaintiff did not satisfy its burden of establishing sufficient facts to establish personal

jurisdiction. If Plaintiff had conducted a simple inquiry to what it has asserted as contacts with the

state Georgia in their Complaint, it would have become apparent to it that it is nothing but “vague

and conclusory allegations … insufficient to establish a prima facie case of personal jurisdiction.”

Snow v. DirecTV, Inc., 450 F.3d 1314, 1318 (11th Cir. 2006). In Snow, the plaintiff alleged in

conclusory fashion that the defendants “have committed, and conspired to commit, acts and have

acted alone and in concert to commit acts within the State of Florida . . . relevant to and giving rise

to the claims herein.” Id. at 1318. Refusing to accept this conclusory allegation, the district court

dismissed a non-resident defendant from the case for lack of personal jurisdiction, which decision

was affirmed on appeal by the Eleventh Circuit. Id. at 1319; see also, e.g., Gregory v. Mihaylov,

No. 1:12-CV 2266-TWT, 2013 WL 75773, at 4 (N.D. Ga. Jan. 4, 2013) (dismissing claims against

non-resident defendants where plaintiff failed to allege a prima facie case of personal jurisdiction

and stating that the Court “will not credit conclusory allegations in determining whether the

Plaintiff has established personal jurisdiction . . . .” The contacts asserted by the Plaintiff are

nothing more than a mirage thinly veiled as facts. They do not withstand the simplest examination

and in no way satisfies the Plaintiff’s burden of establishing personal jurisdiction. It is also curious

that any business would want to create a page specifically for each city or each state. Platforms

like Instagram and Facebook are global in nature. Small local businesses such restaurants and

parlor shops as well as multinational companies selling products worldwide generally would only

need one page to advertise to their prospective customers.

        A district court is authorized to transfer an action under 29 U.S.C §§ 1404 and 1406. See,

Aguacate Consol. Mines,Inc. Of Costa Rica v. Deeprock, Inc., 566 F.2d 523, 524 (5th Cir. 1978)

(interpreting § 1404(a) “to permit transfer for the convenience of parties and in the interest of

justice of cases with proper venue if no personal jurisdiction existed in the transferring court”).
                                                   4
         Case 1:20-cv-08035-ALC Document 15 Filed 12/27/19 Page 5 of 13




       B. Apart from Plaintiff’s pleadings deficiencies, Plaintiffs cannot satisfy Georgia’s

            long-arm statute.

     Federal courts apply a two-step inquiry to determine “whether personal jurisdiction exists:

the exercise of jurisdiction must (1) be appropriate under the state long-arm statute and (2) not

violate the due process clause of the Fourteenth Amendment.” UPS Supply Chain Sols., Inc. v.

Dynasystems Ltd., No. 1:15-CV1467-TCB, 2016 WL 354618, at *3 (N.D. Ga. Jan. 29, 2016)

(citing Diamond Crystal Brands, Inc.v. Food Movers Int'l, Inc., 593 F.3d 1249, 1257 (11th Cir.

2010)). A court should assert general jurisdiction over non-residents only where “their affiliations

with the State are so ‘continuous and systematic’ as to render them essentially at home in the forum

State.’” Schulman v. Inst. For Shipboard Educ., 624 F. App’x 1002, 1005 (11th Cir. 2015) (quoting

Goodyear, 564 U.S. at 919)).

     The statute confers jurisdiction to the "maximum extent permitted by due process." SES

Indus., Inc. v. Intertrade Packaging Mach. Corp., 236 Ga.App. 418, 420, 512 S.E.2d 316 (1999).

Due process requires that the nonresident must "have fair warning that a particular activity may

subject him to the jurisdiction of a foreign sovereign." Id. In determining whether the nonresident

was provided with fair warning, courts consider whether the nonresident's conduct and connection

with the forum state are such that the nonresident should reasonably anticipate being hauled into

court there, whether the nonresident acted to avail itself of the forum state's law, whether the claim

relates to those acts, and whether the exercise of jurisdiction is reasonable. Id. See also Hartoy Inc.

v. Thompson, 2003 WL 21468079, at 3, 2003 U.S. Dist. LEXIS 3185 at 8-9 (finding that the

defendant's submission of eighty orders by phone and mail to the plaintiff evidenced a "commercial

relationship" but did not form the basis of plaintiff's trademark infringement claims and could not,

therefore, support personal jurisdiction).



                                                  5
         Case 1:20-cv-08035-ALC Document 15 Filed 12/27/19 Page 6 of 13




      Here Defendant had engaged in no activity that would subject him to the jurisdiction of the

State of Georgia. He has no distributers or customers in the State of Georgia. He has directed no

marketing efforts in the State of Georgia. He has no agreements or contracts in in the State of

Georgia. He has never mailed nor received any mail from the State of Georgia. He has not even

had the pleasure of visiting the State of Georgia.

II.   12(b)(6) MOTION TO DISMISS

       Under Rule 12(b)(6), the Court may dismiss a complaint if it fails to “state a claim upon

which relief can be granted.” See Fed. R. Civ. P. 12(b)(6). The Supreme Court in Bell Atl. Corp

v Twombly, 550 U.S. 544, 570 (2007) held that the often “questioned, criticized, and explained

away” language from its prior decision in Conley v. Gibson, 255 U.S. 41 (1957), that motions to

dismiss under Rule 12(b)(6) should only be granted if there are “no set of facts” that could be

proven to support relief, “has earned its retirement” “after puzzling the profession for 50 years.”

Twombly, 550 U.S. at 561-63. Instead, the Court made clear that Rule 8 requires that a complaint

must include “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550

U.S. at 570. Without requiring at least facial plausibility, “claim[s] would survive a motion to

dismiss whenever the pleadings left open the possibility that a plaintiff might later establish some

‘set of [undisclosed] facts’ to support recovery.” Id. at 561 (emphasis added). Such a minimal

pleadings standard would render meaningless a court’s “power to insist upon some specificity in

pleading before allowing a potentially massive factual controversy to proceed.” Id. at 558 (quoting

Associated Gen. Contractors of Cal., Inc. v. California State Council of Carpenters, 459 U.S. 519,

528 n.17 (1983)).

       In Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), the Supreme Court clarified that the

Twombly plausibility pleadings standard applies to “all civil actions.” Iqbal, 129 S. Ct. at 1953.

                                                 6
         Case 1:20-cv-08035-ALC Document 15 Filed 12/27/19 Page 7 of 13




“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). “A pleading that offers ‘labels and conclusions’ or a ‘formulaic

recitation of the elements of a cause of action will not do.’ Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550

U.S. at 555, 557) (emphasis added). In short, Rule 8 “does not unlock the doors of discovery for

a plaintiff armed with nothing more than conclusions.” Id. at 1950.

       As explained below, courts applying Iqbal and Twombly to complaints for trademark

infringement have held that complaints, such as Plaintiff’s Complaint, which merely state

conclusory allegations of infringement without identifying the elements of infringement and the

factual basis for such claims, should be dismissed pursuant to Rule 12(b)(6).

     A. Plaintiff’s Complaint fails to State a Claim for Trademark & Trade Dress

         Infringement Under Lanham Act (15 U.S.C. Section 1114) Or a Claim for False

         Designation of Origin and Unfair Competition Under Lanham Act (15 U.S.C.

         Section 1125) For Which Relief Could be Granted

       This Circuit has dismissed trademark infringement cases for failure to state a cause of

action. In Mobley v. Claire Fermont-Langlois, et al., No 16-12340 (11th Cir. 2017), it affirmed the

dismissal of Plaintiff’s trademark claims. “[T]he touchstone in a trademark infringement action is

not simply whether there is an unauthorized use of a protected mark but whether such use is

likely to cause consumer confusion” (quoting Custom Mfg. & Eng’g, Inc v. Midway Servs.,Inc.,

508 F.3d 641 (11th Cir. 2007) (emphasis added). In this present action, Plaintiff provides no facts

that establish an unauthorized use but merely the use of a generic term and a registered trademark.

Likelihood of confusion is a matter of fact that most federal courts won’t rule on in a motion to

dismiss Coach House Rest. Inc. v. Coach and Six Rest., Inc. 934 F.2d 1551, 1560-63, 1565 (11th
                                                7
         Case 1:20-cv-08035-ALC Document 15 Filed 12/27/19 Page 8 of 13




Cir. 1991). However, you must have unauthorized use before you reach the question of whether

such unauthorized use will cause likelihood of confusion. Plaintiff in this present action has not

established unauthorized use.

             i. Plaintiff fails to establish unauthorized use likely to cause consumer

                confusion

       Fronto King is a weak mark. There are no less than five registered marks in the Tobacco

Product category that has the word Fronto in the name (See Exhibit E). Numerous other products

do not have Fronto in their mark but nevertheless uses the word Fronto in thier packaging (See

Exhibit G). “The strength and distinctiveness of a plaintiff’s mark is a vital consideration in

determining the scope of protection it would be accorded. ‘strong marks are widely protected, as

contrasted to weak marks” Amstar Corp. v. Domino’s Pizza, Inc., 615 F.2d at 259. (quoting

Lunsford, Trademark Basics, 59 Trade-Mark Rep. 873, 878 (1969)).

       Fronto is a generic term. According to urbandictionary.com it means, “the all-natural whole

leaf version of the wrap on backwoods before they have been cut up and flavored.” In the related

action noted with this action, Fronto King, LLC v. Five a Trading, Inc. 1;15cv1668; a jury of fact

in this Court found that both Defendants did not infringe on Plaintiff’s trademark (word mark). On

the question of whether the “use of the PURE FRONTO (word mark) infringes upon the Fronto

King’s FRONTO KING (word mark) the jury answered “NO”. It is worth noting that in that case,

the application was pending for the Pure Fronto’s trademark while in this present action Fronto

Leaf Master is a registered trademark since 2013.

       In the Complaint, Plaintiff states that the infringement has caused actual confusion but only

uses one example from its twitter feed in which the allegedly “confused” consumer,

doemane_gritter_life003 states, “dey say fronto on em that’s crazy”. It is apparent that Plaintiff


                                                 8
         Case 1:20-cv-08035-ALC Document 15 Filed 12/27/19 Page 9 of 13




wishes to use private litigation to an end it cannot reach with the protections of the Lanham Act

and that is to monopolize the use of a generic term widely used in the tobacco products industry.

It is highly foreseeable that another jury would find the term “fronto” to be generic as well.

Plaintiff’s attempt at showing actual confusion utterly fails because it merely shows the use of the

generic term. It follows that no relief can be granted on Plaintiff’s trademark infringement claim.

Defendant in this action has used its federally registered trademark and a generic term. Defendant

did not use Plaintiff’s trademark or trade dress in any way on its product and Plaintiff has offered

no sufficient facts to establish that.

              ii. Plaintiff fails to identify any elements of infringement or allege any factual

                  content

        The Complaint is almost a verbatim reiteration of the applicable sections of the Lanham

Act. It recites the elements of the cause of action but leaves one at a loss at what constitutes the

alleged infringement. There are no factual enhancements to the recitation of the elements of the

cause of action. One example of the many naked assertions in the Complaint is the assertion that

the “trade dress is identical”. However, the Complaint fails to demonstrate any similarities. Does

the allegedly infringing trade dress use the same colors as Plaintiff’s trade dress? Does the

allegedly infringing trade dress use the same fonts as Plaintiff’s trade dress? Does the allegedly

infringing trade dress use the same insignia as Plaintiff’s trade dress? Or is the totality of those

elements or any combination thereof that constitute the infringement? These lingering questions

that remain after reading the Complaint is the exact reason why the Supreme Court made clear that

Rule 8 of the Federal Rules requires that a complaint must include “enough facts to state a claim

to relief that is plausible on its face” Twombly , 550 U.S. at 570. These questions need to be

answered for the Complaint to state a cause of action for which relief could be granted.



                                                 9
         Case 1:20-cv-08035-ALC Document 15 Filed 12/27/19 Page 10 of 13




        A reason why there are no elements stated in the Complaint may be due to the fact that

there are no similarities in the trade dress of Plaintiff’s products and that of the Defendant’s

products other than functionality. The description of the mark in Plaintiff’s trade dress registration

4081646, “The color(s) orange, black, white, gold is/are claimed as a feature of the mark. The

mark consists of an orange, white and black Crown outlined in white on a black colored

background; Two black and orange leaves on each side of the crown; A white block beneath the

crown between the two leaves; … ; The words "Fronto King" in black stylized lettering with an

orange shadowing and a white outline above the white oval on an orange colored background; The

word "Fresh" colored in orange within an orange circle which is contained within a black ribbon

star, black and white leaves protruding from the black ribbon star; Black and white lines above

and below the words "Fronto King"; and gold leaves at the top and bottom corners of the words

"Fronto King"” (See Exhibit F). Fronto Leaf Master does not have the color orange, gold or black

in its trade dress. It uses the color red for the words “Fronto Leaf Master” outlined in white; a

photograph of the fronto leaf in the middle of the package against a solid cream color background.

There are no crown or gold leaves. Both trademarks and trade-dresses are clearly different and

could not possibly be described as “identical” as Plaintiff asserts in its Complaint.

III.   12(b)(5) MOTION TO DISMISS

       Under Rule 12(b)(5) a Court may dismiss an action for failure to perfect service in

accordance with Rule 4, which specifies the time periods, the proper manners and methods for

doing so. Cooley v. Ocwen Loan Servicing, LLC, 729 Fed. App'x 677, 682 (11th Cir. 2018) (per

curiam) Federal Civ Rules 12(b)(5). Because service of process is a jurisdictional requirement,

Courts lack personal jurisdiction over a defendant who has not been properly served. See Pardazi

v. Cullman Med. Ctr., 896 F.2d 1313, 1317 (11th Cir. 1990). Where a plaintiff attempts to serve a

                                                 10
          Case 1:20-cv-08035-ALC Document 15 Filed 12/27/19 Page 11 of 13




defendant and the validity of such service is contested, "the standards of proof governing motions

to dismiss for lack of personal jurisdiction are applicable." Kammona v. Onteco Corp., 587 F.

App'x 575, 578 (11th Cir. 2014) (per curiam) (citations omitted). "As with a challenge to

jurisdiction . . . the party on whose behalf service is made has the burden of establishing its

validity." Familia De Boom v. Arosa Mercantil, S.A., 629 F.2d 1134, 1138 (5th Cir. 1980)

(citations omitted)1

      If a defendant resides in the United States, service of process is governed by Federal Rule of

Civil Procedure 4(e). Rule 4(e)(1) permits a plaintiff to carry out service in a way that complies

with the law of either the state in which the federal district court sits, or the state in which the

plaintiff attempted to serve the defendant. Here, under either option, that state is Georgia. Georgia's

statute governing service of process for individuals mirrors the methods laid out in Rule 4(e)(2),

which provides that a plaintiff can serve the defendant by: delivering a copy of the summons and

complaint to the defendant personally; leaving the copies at the defendant's dwelling or usual place

of abode with someone of suitable age and discretion who lives there; or delivering copies to an

agent authorized by appointment or by law to receive service of process. Fed. R. Civ. P. 4(e)(2);

O.C.G.A. § 9-11-4(e)(7).

             A. Plaintiff did not serve Defendant within the time limit as per Rule 4(m)

The Complaint was filed on July 31, 2019. Plaintiff had a 90-day period in which to serve

Defendant. Plaintiff claims to have served Defendant Anbar Talal on November 14, 2019 by

delivering the summons and other documents to a Chris Alas and mailing it First Class to 1967




1
 Decisions of the former Fifth Circuit issued prior the close of business on September 30, 1981, constitute binding
precedent in this Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc)
                                                         11
           Case 1:20-cv-08035-ALC Document 15 Filed 12/27/19 Page 12 of 13




Wallace Ave, Apt 3 Bronx, New York 10029. This service was outside the period outlined in Rule

4(m) and without instruction from the Court, as well as outside the 11th Circuit.

              B. Plaintiff did not properly serve Defendant pursuant to Rule 4(e)

        The affidavit of service states that service was delivered to Chris Talal or Chris Alas (the

names are used interchangeably in the Affidavit of service to describe the person who is 5’-6’ in

height, 180 pounds with black hair). This Chris was not asked and is not cited to claim to be an

authorized agent of Mr. Talal. Rule 4 (e) (2) states that proper service is by delivering copies to an

agent authorized by appointment or by law to receive service of process. Therefore, the service

was not represented as proper under the Federal Rules of Civil Procedures.

IV.     ABSENT PLAINTAIFF’S LANHAM ACT CLAIM, THERE IS NO FEDERAL

        JURISDCITION

      Without the Lanham Act claim, there is no basis for this Court’s subject matter jurisdiction

because Plaintiff’s other counts – unfair competition – are state law claims. This Court has no

jurisdiction over the Defendant, the Complaint fails to state a cause of action that this Court can

provide, and Plaintiff failed to properly perfect service and therefore this Complaint should be

dismissed.

          WHEREFORE, Defendant Anbar Talal respectfully requests this Court (a) dismiss this

Complaint for lack of personal jurisdiction, for failure to state a claim upon which relief can be

granted and for improper service of process or (b) in the alternative, transfer this action to the

United States District Court for the Southern District of New York.




                                                   12
        Case 1:20-cv-08035-ALC Document 15 Filed 12/27/19 Page 13 of 13



Dated: December 27, 2019

                                           Respectfully Submitted,

                                           /s/ Faris S. Hamtini

                                           Law Office of Faris S. Hamtini, PC
                                           Faris S. Hamtini, Esq (admission pro hac vice)
                                           3030 Northern Blvd, Suite 401
                                           Long Island City, New York 11101
                                           (718) 440-3396



                                           _/S/ Mathew W. Carlton__________________
                                           Carlton Law, LLC
                                           Mathew W. Carlton
                                           Ga. Bar No. 110389
                                           125 Clairmont Ave., Suite 470
                                           Decatur, Georgia 30030
                                           (404) 458-4084




                                      13
